Citation Nr: 0618968	
Decision Date: 06/28/06    Archive Date: 07/07/06

DOCKET NO.  05-03 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to nonservice-connected disability pension 
benefits.



WITNESSES AT HEARING ON APPEAL

The appellant, her husband, and a friend



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from May 23, 1972, to 
July 13, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In November 2005 the veteran, accompanied by her husband and 
a friend, appeared and testified at a Board hearing held in 
Huntington, West Virginia.  The transcript of that hearing 
has been made a part of the record.


FINDINGS OF FACT

1.  The veteran served during the Vietnam era for less than 
90 days.

2.  The veteran did not have a service-connected disability 
at the time of her discharge from military service, and did 
not have a service-connected disability that would have 
justified a discharge for disability.


CONCLUSION OF LAW

The veteran's military service does not meet threshold 
service eligibility requirements for nonservice-connected 
disability pension benefits. 38 U.S.C.A. §§ 1521, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.7, 3.314(b)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria.  Basic entitlement to a benefit payable 
monthly by VA because of nonservice-connected disability or 
age exists if a veteran has served 90 days or more during a 
period of war, including the Vietnam era; or was discharged 
or released from such wartime service, before having served 
90 days, for a disability adjudged service-connected without 
the benefit of presumptive provisions of law, or at the time 
of discharge had such a service-connected disability, shown 
by official service records, which in medical judgment would 
have justified a discharge for disability.  38 C.F.R. §§ 
3.3(a)(2)(i)(iii), 3.314.

The term Vietnam era means the period beginning on February 
28, 1961, and ending on May 7, 1975, in the case of a veteran 
who served in the Republic of Vietnam during that period, or 
the period beginning on August 5, 1964, and ending on May 7, 
1975, in all other cases.  38 C.F.R. § 3.2(f).

Service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Dacoron v. 
Brown, 4 Vet. App. 115, 120 (1993).

Where the law, and not the evidence, is dispositive of a 
claim, such claim should be denied because of the absence of 
legal merit or the lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Factual Background.  Correspondence from the service 
department dated in July 2003 verifies that the veteran 
served during the Vietnam era from May 23, 1972 to July 13, 
1972.  The veteran thus does not meet the basic threshold 
requirement of at least 90 days active service.  38 C.F.R. § 
3.3(a)(2)(i).  This is not a matter of VA discretion, but a 
question of law.  38 U.S.C.A. § 1521(j).  

Service medical records (SMRs) show that the veteran had a 
heart murmur at the time of her enlistment.  The veteran also 
reported "normal worries" and nervousness at the time of 
her enlistment.  However, there is no evidence that the 
veteran was hampered in the performance of her duties by 
these conditions, or that the veteran was discharged or would 
have been discharged based on these or any other medical 
condition.  In fact, in a Statement of Medical Condition 
completed by the veteran at the time of her discharge, the 
veteran averred that there had been no change in her medical 
condition since her enlistment.  Moreover, during the 2005 
Board hearing the veteran testified that she had decided that 
she would "just go on out and get out" of the military 
after being admonished for going around a table the wrong 
way.  Post service private treatment records (including 
radiology testing) advise of regular heart rate and rhythm, 
normal heart size, and no complaints of chest pain or 
pressure.  

The evidence establishes that the veteran does not have 90 
days or more of active duty service.  The claim must be 
denied based on a lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In addition, 
the record contains no evidence which suggests that the 
veteran was discharged or released from service prior to the 
90-day period because of a service-connected disability, or 
that she had a service-connected disability at the time of 
discharge that would have warranted a discharge for 
disability.  Accordingly, there is no basis upon which the 
veteran's claim can be granted.

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters from the RO 
dated in July and November 2003 essentially satisfied the 
duty to notify provisions.  SMRs and private medical records 
have been obtained and made a part of the file.  The veteran 
and her witnesses also appeared and testified at a Board 
hearing.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  Consequently, the 
Board finds that VA has met the duties to notify and assist 
as to the issue decided herein.  

ORDER

Entitlement to nonservice-connected pension benefits is 
denied.


____________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


